Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 1 of 32 PageID #: 141




                  EXHIBIT E
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 2 of 32 PageID #: 142
                                                                                1

    1                       UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
    2                             CHARLOTTE DIVISION

    3   IN RE:                              :     Case No. 17-31795-LTB

    4   BESTWALL LLC,                       :     Chapter 11

    5         Debtor,                       :     Charlotte, North Carolina
                                                  Thursday, March 4, 2021
    6                                       :     9:34 a.m.

    7   : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : :

    8
                             TRANSCRIPT OF PROCEEDINGS
    9                 BEFORE THE HONORABLE LAURA TURNER BEYER,
                           UNITED STATES BANKRUPTCY JUDGE
   10
        APPEARANCES (via ZoomGov):
   11
        For the Debtor:                     Robinson, Bradshaw & Hinson, P.A.
   12                                       BY: GARLAND S. CASSADA, ESQ.
                                                 RICHARD C. WORF, ESQ.
   13                                            STUART L. PRATT, ESQ.
                                            101 N. Tryon Street, Suite 1900
   14                                       Charlotte, NC 28246

   15                                       Jones Day
                                            BY: GREGORY M. GORDON, ESQ.
   16                                       2727 North Harwood St., Suite 500
                                            Dallas, TX 75201-1515
   17
                                            Jones Day
   18                                       BY: JEFFREY B. ELLMAN, ESQ.
                                            1420 Peachtree Str., N.E., #800
   19                                       Atlanta, GA 30309

   20
        Audio Operator:                     COURT PERSONNEL
   21
        Transcript prepared by:             JANICE RUSSELL TRANSCRIPTS
   22                                       1418 Red Fox Circle
                                            Severance, CO 80550
   23                                       (757) 422-9089
                                            trussell31@tdsmail.com
   24
        Proceedings recorded by electronic sound recording; transcript
   25   produced by transcription service.
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 3 of 32 PageID #: 143
                                                                                2

    1   APPEARANCES (via ZoomGov continued):

    2   For the Debtor:                     J. JOEL MERCER, ESQ.
                                            133 Peachtree Street, 39th Floor
    3                                       Atlanta, GA 30303

    4                                       King & Spalding LLP
                                            BY: RICHARD A. SCHNEIDER, ESQ.
    5                                       1180 Peachtree Street, NE, #1600
                                            Atlanta, GA 30309
    6
        For Official Committee of           Robinson & Cole LLP
    7   Asbestos Claimants:                 BY: NATALIE D. RAMSEY, ESQ.
                                                 DAVIS LEE WRIGHT, ESQ.
    8                                       1201 N. Market Street, Suite 1406
                                            Wilmington, DE 19801
    9
        For Rick Bankston, Member           Shepard Law, P.C.
   10   of ACC:                             BY: MICHAEL SHEPARD, ESQ.
                                            160 Federal Street
   11                                       Boston, MA 02110

   12   For Georgia-Pacific LLC:            Debevoise & Plimpton LLP
                                            BY: MARK P. GOODMAN, ESQ.
   13                                            M. NATASHA LABOVITZ, ESQ.
                                            919 Third Avenue
   14                                       New York, NY 10022

   15                                       Rayburn Cooper & Durham, P.A.
                                            BY: JOHN R. MILLER, JR., ESQ.
   16                                       227 West Trade St., Suite 1200
                                            Charlotte, NC 28202
   17
        For Georgia-Pacific Holdings: Reed Smith LLP
   18                                 BY: DEREK J. BAKER, ESQ.
                                      1717 Arch Street, Suite 3100
   19                                 Philadelphia, PA 19103

   20   For Asbestos Claimants:             Buck Law Firm
                                            BY: ROBERT C. BUCK, ESQ.
   21                                       3930 East Jones Bridge Road, #360
                                            Peachtree Corners, GA 30092
   22
        For the United States:              U. S. Department of Justice
   23                                       BY: SETH B. SHAPIRO, ESQ.
                                            1100 L Street, NW, Room 7114
   24                                       Washington DC 20005

   25
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 4 of 32 PageID #: 144
                                                                                3

    1   APPEARANCES (via ZoomGov continued):

    2
        For Future Claimants'               Alexander Ricks, PLLC
    3   Representative, Sander L.           BY: FELTON PARRISH, ESQ.
        Esserman:                           1420 E. 7th Street, Suite 100
    4                                       Charlotte, NC 28204

    5                                       Young Conaway
                                            BY: EDWIN J. HARRON, JR., ESQ.
    6                                            SHARON ZIEG, ESQ.
                                            1000 North King Street
    7                                       Wilmington, DE 19801

    8   For Manville Personal Injury Friedman Kaplan
        Settlement Trust and Delaware BY: JASON C. RUBINSTEIN, ESQ.
    9   Claims Processing Facility:   7 Times Square
                                      New York, NY 10036-6516
   10

   11   ALSO PRESENT (via ZoomGov):       SANDER L. ESSERMAN
                                           Future Claimants' Representative
   12                                      2323 Bryan Street, Suite 2200
                                           Dallas, TX 75201-2689
   13
                                            SHELLEY K. ABEL
   14                                       Bankruptcy Administrator
                                            402 West Trade Street, Suite 200
   15                                       Charlotte, NC 28202

   16
                                            JON INT-HOUT
   17                                       Technology Consultant

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 5 of 32 PageID #: 145
                                                                                4

    1                            P R O C E E D I N G S

    2        (Call to Order of the Court)

    3              THE COURT:    All right.    Good morning.

    4              We are here in the Bestwall LLC case, Case No. 17-

    5   31795.    We've got several matters.       I think we have about eight

    6   matters on the calendar and six of which are for the Court's

    7   ruling today and then we've got two other matters that we will

    8   need to address.

    9              We will -- and for the record, these hearings are

   10   being conducted by Zoom.       I understand some people are

   11   connected by video by Zoom and others are connected by phone.

   12              And I want to start by saying, folks, that I apologize

   13   for having had to continue these hearings for a ruling until

   14   today.    We -- as you can imagine, we have had a flurry of

   15   Subchapter V cases filed in the recent past and some of them

   16   came to a head just after our January hearing and it seems

   17   we've had more contested confirmation hearings in the last few

   18   weeks than we've had in the last couple of years and I suspect

   19   that that's not likely to change in the near future, given the

   20   current state of the economy.

   21              But I appreciate your patience and your flexibility

   22   with me continuing these hearings until today.

   23              So with that, we will -- I'll ask that you all

   24   announce your appearances and as we do, I'm just going to call

   25   off the names of those folks who I understand are appearing by
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 6 of 32 PageID #: 146
                                                                                5

    1   video and who may plan to speak, but I also recognize that

    2   there are others who are, again, on the -- on -- appearing by

    3   video and by phone.

    4              But I will start with Mr. Greg Gordon.

    5              MR. GORDON:     Good morning, your Honor.      I am here.

    6              THE COURT:     Okay.

    7              Ms. Ramsey?

    8              MS. RAMSEY:     Good morning, your Honor.

    9              THE COURT:     Mr. Harron?

   10              MR. HARRON:     I'm here, your Honor.     Good morning.

   11              THE COURT:     Good morning.

   12              Mr. Goodman?

   13              MR. GOODMAN:     Good morning, your Honor.

   14              THE COURT:     Ms. Labovitz?    And, Ms. Labovitz, you were

   15   muted.

   16              MS. LABOVITZ:     I'm so sorry, your Honor.      Good

   17   morning.

   18              THE COURT:     Mr. Miller?

   19              MR. MILLER:     Good morning, your Honor.

   20              THE COURT:     Mr. Cassada?

   21              MR. CASSADA:     Good morning, your Honor.      Garland

   22   Cassada here.     I've got -- I'm accompanied by Rich Worf and

   23   Stuart Pratt.

   24              THE COURT:     Okay.   All right.

   25              Mr. Wright?
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 7 of 32 PageID #: 147
                                                                                  6

    1              Thank you.

    2              Mr. Wright?

    3              MR. WRIGHT:     Good morning, your Honor.      Good morning,

    4   your Honor.

    5              THE COURT:     Mr. Esserman?

    6              MR. ESSERMAN:     Morn -- whoop.    Good morning, your

    7   Honor.    Present.

    8              THE COURT:     Okay.

    9              Mr. Parrish?

   10              MR. PARRISH:     Good morning, your Honor.

   11              THE COURT:     You jumped when you appeared in the video

   12   there, Mr. Parrish.

   13              Ms. Zieg?

   14              MS. ZIEG:     Good morning, your Honor.

   15              THE COURT:     Okay.

   16              Mr. Schneider?

   17              MR. SCHNEIDER:     Morning, your Honor.

   18              THE COURT:     Mr. Ellman?

   19              MR. ELLMAN:     Good morning, your Honor.

   20              THE COURT:     Mr. Baker?

   21              MR. BAKER:     Morning, your Honor.

   22              THE COURT:     Mr. Shepard?

   23              MR. SHEPARD:     Thank you, your Honor.      Good morning.

   24              THE COURT:     Mr. Rubinstein?

   25              MR. RUBINSTEIN:     Good morning, your Honor.
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 8 of 32 PageID #: 148
                                                                                  7

    1              THE COURT:     Mr. Shapiro?

    2              MR. SHAPIRO:     Morning, your Honor.

    3              THE COURT:     Mr. Buck?

    4              MR. BUCK:     Good morning, your Honor.

    5              THE COURT:     Ms. Abel?

    6              MS. ABEL:     Good morning, your Honor.      Shelley Abel.

    7              THE COURT:     Mr. Mercer?

    8              MR. MERCER:     Good morning, your Honor.

    9              THE COURT:     All right.

   10              And then Mr. Int-Hout of Jones Day is also on my list.

   11              MR. INT-HOUT:     Good morning, your Honor.      I'll be in

   12   the capacity of a trial tech today.         Thank you.

   13              THE COURT:     Okay.   Thank you.

   14              All right.     Is there anybody else who would like to

   15   announce an appearance who anticipates that they may need to

   16   speak today?     Otherwise, if you're just listening in, I don't

   17   think that you need to announce your appearance.

   18        (No response)

   19              THE COURT:     All right.

   20              With that, then, the Court will rule on the motions

   21   that it heard over the course of January 21st and 22nd.             And

   22   let me start by saying that as has become your custom in this

   23   case, you presented the Court with well briefed and well argued

   24   motions which I had to give a lot of consideration and suffice

   25   it to say, this was not an easy call.          But having considered
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 9 of 32 PageID #: 149
                                                                                   8

    1   all of the pleadings, the relevant evidence, and the arguments

    2   of counsel made at the hearings that took place on January 21st

    3   and 22nd, I'll sort of go through each motion.

    4              With respect to the motion for personal injury

    5   questionnaires, I've concluded that I should grant the debtor's

    6   motion for personal injury questionnaires pursuant to Rule

    7   2004.    Based on Dr. Bates' declaration, the personal injury

    8   questionnaire discovery appears to be relevant to a

    9   determination of the asbestos liability of the debtor, the

   10   administration of the debtor's estate, plan formulation, and

   11   plan confirmation.      And I conclude I have the authority to

   12   order the use of the questionnaire pursuant to Rule 2004.               It's

   13   the most efficient way to proceed and avoid undue burden.

   14              The ACC and the FCR have raised many procedural

   15   objections to the use of the personal injury questionnaire

   16   which I understand have not been raised in previous asbestos

   17   bankruptcy cases in which debtor sought to use a questionnaire.

   18   In fact, in reviewing all of the orders approving the use of

   19   questionnaires attached to the debtor's motion I believe two

   20   made any reference to the Rule pursuant to which the

   21   questionnaire was being ordered and those two were pursuant to

   22   Rule 2004.    I acknowledge that the relief sought by the debtor

   23   does not fit neatly into Rule 2004, but the reality is that

   24   questionnaires have been used in mass tort bankruptcy cases

   25   across the country, including in this Circuit, over the course
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 10 of 32 PageID #: 150
                                                                                  9

     1   of many years and I think that's because courts and parties in

     2   those cases have acknowledged that the questionnaires will be

     3   helpful to all parties and efficient for purposes of an

     4   estimation proceeding.      Even in the Garlock case, the order

     5   authorizing the debtors to use and issue the questionnaire was

     6   issued pursuant to Rule 2004, but recognized that the

     7   questionnaire constituted a hybrid form of discovery.

     8             The debtor seeks to serve the questionnaire on counsel

     9   of record for the claimants by U. S. Mail, unless the claimants

    10   were unrepresented, then on the claimants, themselves.             The ACC

    11   and the FCR argued that the debtor should be required to issue

    12   subpoenas to each of the affected mesothelioma claimants to

    13   obtain the information sought in the questionnaire.           In

    14   reviewing the orders attached to the debtor's motion in which

    15   prior courts ordered the use of a questionnaire, none of them

    16   required the issuance of a subpoena.         That's likely because to

    17   do so is neither practical nor feasible.

    18             In addition, what the debtor has proposed is

    19   consistent with this Court's order entered on November 8, 2017

    20   at the inception of the case which authorizes the debtor to

    21   serve all notices, mailings, filed documents, and other

    22   communications relating to this case on the claimants in care

    23   of their counsel.     I suspect the parties agreed on this

    24   provision in the Court's November 8, 2017 order because they

    25   recognized the efficiency and necessity of serving the
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 11 of 32 PageID #: 151
                                                                                    10

     1   documents in this case to claimants' counsel, rather than the

     2   claimants in order to avoid confusion and delay.           And I

     3   question whether the claimants' counsel really want the

     4   questionnaires to be served directly on the claimants in that,

     5   ultimately, they will be the ones who have to complete the form

     6   because they have the necessary information to do so.             Again,

     7   serving the questionnaire on the claimants by subpoena would

     8   likely just create confusion and delay.

     9             With respect to the pending proceeding rule, the Court

    10   concludes that precluding the discovery sought by the debtor

    11   would not serve the purpose of the pending proceeding rule.

    12   The reason for the rule is to avoid Rule 2004 usurping the

    13   narrower rules for discovery in a pending adversary proceeding.

    14   However, the Court holds the ultimate discretion whether to

    15   permit the use of Rule 2004 and courts have for various reasons

    16   done so despite the existence of pending litigation.

    17             With respect to the litigation pending in state court,

    18   that litigation is subject to the automatic stay.           And with

    19   regards to the contested estimation proceeding, as a practical

    20   matter the debtor's motion for personal injury questionnaires

    21   was filed and pending prior to the entry of the order requiring

    22   estimation which initiated the contested matter.           More

    23   importantly, I can't conclude that the debtor is seeking to use

    24   the questionnaires pursuant to Rule 2004 in order to avoid the

    25   more restrictive discovery rules applicable in adversary
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 12 of 32 PageID #: 152
                                                                                 11

     1   proceedings and have determined that the debtor is using Rule

     2   2004 for a proper purpose, given the facts and circumstances of

     3   this case.

     4             The ACC argues that the questionnaire imposes an undue

     5   burden on the claimants who are being asked to complete the

     6   questionnaire, but the objection was more global, rather than

     7   being focused on specific questions that it found

     8   objectionable.     One exception to that was the request for

     9   settlement amounts, but I don't see the harm in providing that

    10   information since it's being asked for on an aggregate basis

    11   for tort defendants and trusts.        And I understand that

    12   information was required in all of the questionnaires attached

    13   to the debtor's motion with the exception of the Specialty

    14   Products case.

    15             The ACC insists that the debtor has an extensive

    16   database and information which it should be required to first

    17   examine and only then should it be allowed to seek the missing

    18   parts from the claimants.       As is evidenced by Dr. Bates'

    19   testimony, I'm not convinced that that proposal is a practical,

    20   feasible, or efficient alternative because the debtor's

    21   database does not possess complete and up-to-date information

    22   for pending asbestos claims.       And Mr., and as Mr. Worf said,

    23   that proposal would likely be an administrative nightmare.

    24             The Court does not take lightly the work completing

    25   this questionnaire will create for the claimants and their
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 13 of 32 PageID #: 153
                                                                                 12

     1   counsel.    I am convinced, however, based on comparing the

     2   debtor's questionnaire to those used in prior asbestos cases

     3   that it is consistent with those questionnaires, if not more

     4   finely well tuned in light of experience gained from prior

     5   cases.

     6              In addition, the debtor has taken steps to minimize

     7   the burden of completing the questionnaire by allowing

     8   claimants' firms to attach documents in lieu of providing

     9   explanation on the questionnaire, by creating a fillable PDF in

    10   which claimants can type their answers, and, hopefully, by the

    11   use of an electronic portal to which the claimants can submit

    12   the questionnaires.

    13              Finally, with respect to delay, the questionnaire

    14   requires that it be returned within four months of service,

    15   which is consistent with every questionnaire attached to the

    16   debtor's motion and the Court's timeline for getting to an

    17   estimation proceeding.

    18              The Court grants the personal injury questionnaire

    19   motion, subject to the concessions that were agreed to by the

    20   debtor at the conclusion of the hearings in January.           The

    21   debtor has agreed to limit the questionnaire to the pre-1978

    22   joint compound products and also agreed to having a product

    23   list go out with the questionnaires.

    24              With respect to the motion for Rule 2004 examination

    25   of bankruptcy trusts, I conclude I should grant the debtor's
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 14 of 32 PageID #: 154
                                                                                 13

     1   motion for Rule 2004 exam of bankruptcy trusts pursuant to Rule

     2   2004 and that the debtors have met their burden of showing that

     3   the information sought is both relevant and necessary to the

     4   case.   The information is relevant to the determination of

     5   whether pre-petition settlements of mesothelioma claims provide

     6   a reliable basis for estimating the debtor's asbestos liability

     7   which has been put at issue by the ACC and the FCR.           It's

     8   relevant to Dr. Bates' estimation of the debtor's liability and

     9   it will assist the debtor in developing its trust distribution

    10   procedures and evaluating those procedures proposed by the ACC

    11   and the FCR in their plan.       And I'm sufficiently convinced

    12   based on the evidence introduced by the debtor regarding the

    13   eight cases in which it alleges there was a failure to disclose

    14   material exposure evidence that there's a good faith basis for

    15   the trust discovery it seeks.

    16             But I share Mr. Rubinstein's concerns about the

    17   confidential, proprietary, and inherently sensitive nature of

    18   the data that would be collected by the debtor.           So I will

    19   grant the motion subject to the following conditions:

    20             Particularly in light of the lessons the Court learned

    21   in Garlock, it would be appropriate to order the production of

    22   information from the trusts be anonymized by Bates White after

    23   it is produced, as Judge Whitley ordered in the confirmation

    24   phase of the Garlock case.

    25             With respect to the matching protocol, the Court will
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 15 of 32 PageID #: 155
                                                                                 14

     1   require the debtor to provide the trusts with a full Social

     2   Security number, plus another identifier.         I understood

     3   Mr. Cassada to suggest last name and Mr. Rubinstein seemed to

     4   be in agreement with that.       So I will require Social, full

     5   Social Security number and last name to be used for the

     6   matching protocol.

     7              The debtor will be limited to using the data for

     8   purposes of estimation and confirmation in this case.

     9              And finally, I agree with Mr. Rubinstein that access

    10   should be limited to people who have a clear need to know.

    11              Again, I grant the motion subject to the concession

    12   agreed to by the debtor, that if they get matches from the

    13   trusts for pro se claimants, that those matches will be

    14   excluded from the discovery or not viewed as having Bestwall

    15   claims as well as subject to the agreement reached between

    16   Mr. Cassada and Mr. Rubinstein regarding the merged database

    17   and its confidential treatment as well as the date certain for

    18   the deletion of trust data.

    19              Now I'll turn to the shaping motions and I'll make

    20   just a few general comments about those motions before I rule

    21   on each specific motion.

    22              With respect to estimation, I remain focused on the

    23   need to avoid undue delay utilizing estimation as an

    24   opportunity to advance the resolution of this case and due

    25   process.    In the context of reminding me about the factors on
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 16 of 32 PageID #: 156
                                                                                      15

     1   which I focused when ordering estimation, Mr. Harron suggested

     2   that given the way this case ended up in bankruptcy and the

     3   path the debtor has chosen versus the claimants who had no

     4   choice in this process, that the equities weigh in favor of the

     5   claimants and I don't necessarily disagree with that statement.

     6   However, he also suggested that due process weighs in favor of

     7   the claimants and while that may be true regarding the

     8   equities, I think I've stuck pretty firmly to the notion that

     9   all parties are entitled to due process in this and any

    10   proceeding in this court.

    11             In that regard, I've concluded that I should deny the

    12   shaping motions because to grant any of the four motions would

    13   significantly disadvantage the debtor as it proceeds to

    14   estimation, whether that pertains to presenting its case

    15   regarding the debtor's asbestos liability or defending the case

    16   presented by the ACC and the FCR.        I believe it is necessary to

    17   allow the parties to conduct discovery so they can present

    18   their case and their evidence which the Court can evaluate so

    19   that it can then make an informed decision at the estimation

    20   hearing and, ultimately, so that the parties and the Court can

    21   make an informed decision about a plan of reorganization.               To

    22   grant any of the shaping motions at this point would also be

    23   premature, but as Mr. Gordon suggested, with the exception of

    24   the group settlement motion, it would be appropriate to deny

    25   the other three shaping motions without prejudice to those
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 17 of 32 PageID #: 157
                                                                                 16

     1   motions being raised through Daubert motions or motions in

     2   limine.   Admittedly, it is appealing to grant the shaping

     3   motions to the extent it would help ensure that we reach an

     4   estimation hearing in the first quarter of 2022, but the ACC

     5   and the FCR have not said anything to convince me that we can't

     6   reach that goal without granting their motion and that remains

     7   my intention.

     8             So with respect to the motion to establish a

     9   methodology for estimating the debtor's joint compound

    10   liabilities, there's no basis for the Court to grant the ACC's

    11   methodology motion or make any determination about the validity

    12   or merit of either the debtor's legal liability methodology or

    13   the ACC's settlement methodology at this point.           While the ACC

    14   cited cases where courts have concluded that the settlement

    15   methodology is more reliable and made an estimation decision

    16   accordingly, no court, to my knowledge, has ruled at this early

    17   stage of estimation that it would be appropriate to prevent one

    18   side or the other from presenting their theory for estimating a

    19   debtor's asbestos liability in the case.

    20             It was most telling to me to learn that when the ACC

    21   filed a similar motion in the Specialty Products case, that

    22   they withdrew the motion before it came on for hearing based on

    23   Judge Fitzgerald's comments about the motion.          As Judge Hodges

    24   said in granting the debtor's estimation motion in the Garlock

    25   case -- and I am loath to quote Judge Hodges for fear one side
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 18 of 32 PageID #: 158
                                                                                 17

     1   or the other will draw conclusions from that, which I strongly

     2   suggest you shouldn't -- but I think he was dead on in Garlock

     3   when he said that the settlement approach and the legal

     4   liability approach to estimation are not matters of law, but,

     5   rather, matters of evidence.       The Court will hear such evidence

     6   as is appropriate relating to each approach and will make its

     7   decision upon which is more persuasive.         He also noted that,

     8   "No court has held that the analysis of the debtor's claims

     9   resolution history is the exclusive means to estimate

    10   liability.    In fact, courts in prior cases have analyzed the

    11   merits of claims at estimation."        Similarly, in the G-1

    12   Holdings case Judge Gambardella determined that it was

    13   appropriate to allow both sides to make their case.

    14             I agree with those courts and conclude for the same

    15   reasons I should deny the ACC's methodology motion without

    16   prejudice to that motion being raised as a pre-trial motion.

    17             With respect to the motion to exclude the use of

    18   medical science evidence in the estimation proceeding, in

    19   reviewing the transcript and the arguments made regarding this

    20   motion it underscored for me that there was some confusion

    21   surrounding the exact relief being sought by the ACC in that

    22   motion.   Ms. Ramsey clarified on the record that the motion

    23   seeks to prohibit the debtor from presenting evidence regarding

    24   the chrysotile defense.      The debtor argued that this relief is

    25   unprecedented and that medical science evidence has been
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 19 of 32 PageID #: 159
                                                                                  18

     1   presented in every asbestos estimation to date and Mr. Gordon

     2   confirmed that the debtor will not seek to have this Court

     3   determine whether or not chrysotile-containing joint compound

     4   causes mesothelioma, but to provide the Court the necessary

     5   background on medical science issues to put context around the

     6   determination of the debtor's estimated asbestos liability.

     7             Again, it's telling that the ACC filed a similar

     8   motion in the Specialty Products case and as with the

     9   methodology motion based on Judge Fitzgerald's comments about

    10   the science that she said was obviously involved in estimating

    11   asbestos claims, the ACC withdrew its motion.          Like the

    12   methodology motion, I conclude that the debtor should have the

    13   opportunity to present its medical science evidence.           The ACC

    14   will have the same opportunity and the Court will make a well-

    15   informed decision about the medical science issues after

    16   hearing from both sides.

    17             In his argument to the Court, Mr. Ruckdeschel

    18   indicated that it would take the plaintiff four or five days to

    19   put on a full science trial for the Court and that there would

    20   be multipliers of that spent in pre-trial preparation.            In

    21   response to that, I would suggest to the parties that we won't

    22   have sufficient time in this estimation hearing for one party

    23   to spend four or five days on the medical science issue alone.

    24   So while I won't grant the medical science motion, I would urge

    25   you to take that into consideration when conducting any
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 20 of 32 PageID #: 160
                                                                                 19

     1   discovery related to the medical science issues and preparing

     2   for the estimation hearing.

     3             I'll move on to the motion to fix the scope of the

     4   look-back period for estimation of the debtor's asbestos

     5   liabilities.

     6             As with the medical science motion, the exact relief

     7   sought by this motion was unclear, which, again, was evidenced

     8   by reviewing the transcript from the hearing.          And while I

     9   understand some of the logic behind the motion, imposing a

    10   five-year look-back period on the discovery conducted by the

    11   debtor is simply arbitrary, particularly in light of its 40-

    12   year history litigating asbestos claims in the tort system.

    13   Even Dr. Peterson acknowledged in his deposition that he has

    14   not yet determined what calibration period he will use in this

    15   case.

    16             So it would not be appropriate to impose an arbitrary

    17   five-year look-back period on the debtor and it was not

    18   sufficiently explained to me what the consequences could or

    19   would be of granting this motion as it relates to the debtor's

    20   ability to pursue its methodology or defend against the ACC's.

    21   In other words, because I don't understand the potential

    22   implications of granting the motion and I'm not entirely

    23   convinced the parties do either, I'm compelled to deny the

    24   motion.

    25             In addition, Dr. Bates has testified that he needs
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 21 of 32 PageID #: 161
                                                                                  20

     1   discovery going beyond the five-year period in order to, among

     2   other things, test his theory that settlements are not a

     3   reliable measure of Bestwall's liability for asbestos claims

     4   and to better understand the settlements over the course of

     5   Georgia-Pacific's litigation history.         Therefore, to grant the

     6   look-back motion would hamstring the debtor's defense to the

     7   ACC's theory of liability.

     8             So for all of those reasons, I'll deny the ACC's look-

     9   back motion, again without prejudice.

    10             Lastly, with respect to the motion to exclude the

    11   requested discovery on the claimants participating in group

    12   settlements, I've already concluded that I should grant the

    13   debtor's trust motion.      The ACC argues I should exclude from

    14   that discovery claims that were settled pursuant to a group

    15   settlement because those claims were settled without

    16   considering the claimants' exposures to other asbestos

    17   products.    However, the ACC has put the group settlements at

    18   issue by virtue of its settlement methodology and Dr. Bates has

    19   testified that he needs the information to test and rebut the

    20   ACC's settlement methodology.       So it would prejudice the debtor

    21   in its ability to present its defense to the ACC's case.            At

    22   the same time, allowing the discovery does not create any

    23   prejudice or burden for the ACC or the FCR because neither the

    24   current nor future claimants are the subject of the requested

    25   discovery.
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 22 of 32 PageID #: 162
                                                                                  21

     1             For those reasons, I conclude I should deny the group

     2   settlements motion.      Because it's in the nature of a discovery

     3   motion, I will deny this motion with prejudice.

     4             So, Mr. Gordon, that's the conclusion of my rulings on

     5   the motions that the Court heard on January 21st and 22nd.              And

     6   so with that, I would ask the debtors to draw orders consistent

     7   with the Court's ruling and circulate those orders by the

     8   necessary parties and then upload those orders for the Court's

     9   consideration.

    10             And I believe, folks, that that leaves us with, at

    11   least according to my calendar, two other matters for the

    12   Court's consideration today.       And let's see.     In looking at the

    13   calendar, Mr. Gordon, we still have the seventh continued

    14   hearing on the motion for an order authorizing and directing

    15   the production of documents.

    16             And the other matter that I show on my calendar, which

    17   I understand may not be on the agenda that was filed with the

    18   Court, is the third continued hearing on the motion to file

    19   confidential documents under seal.

    20             MR. GORDON:     Thank you, your Honor.      Greg Gordon on

    21   behalf of the debtor.

    22             With respect to, I, I think it's Agenda Item No. 2,

    23   the 2004 -- oh, I'm sorry.       That's the wrong one -- the 2004

    24   motion that was directed primarily to New GP.          I think that's

    25   what you were referring to among the two.         Let me give a report
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 23 of 32 PageID #: 163
                                                                                  22

     1   on that.     I actually thought that was set for the next hearing,

     2   but I can give a status.

     3              That's, that's a, a set of discovery requests that

     4   were made some time ago.      We've worked with New Georgia-Pacific

     5   to provide responses to those requests.         Most recently, there

     6   was a further request for information that is being worked on

     7   and the response to that will be provided shortly.

     8              But that's a matter that's been carried for a number

     9   of months.     I think from the perspective of the debtor and New

    10   GP we believe that it's pretty much been dealt with, but the

    11   other side should respond.         In other words, I'm not sure

    12   there's a need to carry the hearing on that any further.            My

    13   understanding from the status is that it's basically fully

    14   resolved other than that last remaining item, which we'll

    15   produce documents in response to shortly.

    16              THE COURT:    Okay.     And I, I will note I, I had been

    17   told that this matter on the agenda that was filed prior to the

    18   February hearings was noted as continued to March 18th.            But

    19   the, I don't believe that that --

    20              MR. GORDON:    Right.

    21              THE COURT:    -- is reflected on the agenda that was

    22   filed for today's hearing.

    23              Ms. Ramsey, what are your thoughts about this motion

    24   for the order authorizing and directing the production of

    25   documents?
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 24 of 32 PageID #: 164
                                                                                  23

     1             MS. RAMSEY:     Your Honor, we had understood that it was

     2   continued until March 18th.

     3             THE COURT:     Okay.

     4             MS. RAMSEY:     And so we do believe that there is still

     5   dialogue going on regarding that motion.         We're hopeful that it

     6   will resolve before the next hearing, but we would like to

     7   continue it for the March 18th hearing.

     8             THE COURT:     Okay.    All right.

     9             And so for purposes of the record we'll note that that

    10   motion is continued until March 18th.

    11             And then that leaves us, also, with the third

    12   continued hearing on the motion to file confidential documents

    13   under seal.

    14             MR. GORDON:     And, your Honor, it's Greg Gordon, again.

    15             I think Mr. Wright can address that.         My understanding

    16   is that's fully resolved, but Mr. Wright, I'm sure, has an

    17   update on that.

    18             THE COURT:     Okay.

    19             Mr. Wright.

    20             MR. WRIGHT:     Good morning, your Honor.

    21             THE COURT:     Good morning.

    22             MR. WRIGHT:     Davis Wright from Robinson & Cole on

    23   behalf of the Committee.

    24             Yes, your Honor.       We have resolved that motion.      We

    25   had a, a further meet and confer last night to address it, but
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 25 of 32 PageID #: 165
                                                                                 24

     1   we -- we are -- have agreed that one of the additional

     2   paragraphs that the debtors requested in one of the settlement

     3   agreements can be unredacted.

     4             So we are going to provide the Court with an amended

     5   exhibit that removes the redaction on that additional

     6   paragraph.    It was the -- for your Honor's information, it was

     7   the request that Mr. Cassada made at the end of the hearing

     8   under Federal Rule of Evidence 106 so that it was a full record

     9   and that it was a provision that he had cited to in his

    10   presentation.

    11             So we agree with that.

    12             THE COURT:     Okay.

    13             MR. WRIGHT:     And I believe, your Honor, that that

    14   resolves the motion.

    15             THE COURT:     Okay, very good.

    16             Then on that basis and again for purposes of the

    17   record, we will treat that matter as resolved.

    18             Thank you for that announcement, Mr. Wright.

    19             I think, according to the calendar that I have and

    20   without looking through the agenda, I guess I'll ask

    21   Mr. Gordon.

    22             I believe that that takes care of the matters that are

    23   on for hearing today.      I did have a couple of housekeeping

    24   matters that I wanted to mention.

    25             And I know it is your practice to offer the Court sort
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 26 of 32 PageID #: 166
                                                                                 25

     1   of a status.    I didn't know if it was your intention to do that

     2   today or not.

     3              MR. GORDON:    I do have some thoughts to share on

     4   status, your Honor, but otherwise, we agree that all matters

     5   that were set for today, I think, have now been addressed.

     6              THE COURT:    Okay.   All right.    Well, I will hear from

     7   you then with respect to a status and then I, after you all

     8   have updated me, I will conclude just by mentioning a few

     9   housekeeping matters.

    10              MR. GORDON:    Thank you, your Honor.

    11              So as indicated by Mr. Wright, we did have a meet and

    12   confer last night and we've had some other meet and confers, in

    13   part, relating to estimation, but obviously, we've been waiting

    14   for the rulings as well which obviously form the process

    15   somewhat or be informative to the process somewhat going

    16   forward.

    17              So the -- I, I think the item at the top of the list

    18   I'd like to mention is the case management order and that's

    19   been, we had provided the draft some time ago to the Committee

    20   and the Future Claimants' Representative.         They'd indicated to

    21   us that they wanted to defer their response or comments to that

    22   until the Court ruled and we understand that.

    23              But we, what we would like to suggest in order to move

    24   that forward in light of the Court's rulings, that we set a

    25   status conference on that case management order for the March
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 27 of 32 PageID #: 167
                                                                                 26

     1   18 hearing, which I think will motivate the parties to have

     2   meet and confers and share comments and, hopefully, come up

     3   with a finalized case management order that's been agreed to by

     4   that hearing.    And to the extent we have any issues or

     5   disputes, I would ask that your Honor entertain those at the

     6   March 18th hearing so that we can have an order that we can,

     7   that will govern the process and we can begin to, to move

     8   forward.

     9              I will say that the parties haven't been totally

    10   static with respect to estimation.        We have shared comments

    11   with each other on an ESI protocol which would govern

    12   electronic discovery during the estimation process and that's

    13   something as well that we would -- my proposal would be that we

    14   have further meet and confers on that prior to the March 18th

    15   hearing with a goal of presenting that protocol to the Court on

    16   the 18th in an agreed form and if there are any issues, that we

    17   ask the Court for some guidance.

    18              I will say, however, that we have negotiated an ES,

    19   that we've successfully negotiated an ESI protocol in the DBMP

    20   case and I think, I think as well in Aldrich, although I'm not

    21   as up to speed on Aldrich.       So I don't -- the reason I say that

    22   is I don't anticipate we're going to have any issues in coming

    23   to a, to a consensus on that.

    24              And otherwise, I think we're all just going to turn

    25   our attention to estimation and, hopefully, be back to you on
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 28 of 32 PageID #: 168
                                                                                 27

     1   the 18th, if your Honor will hear us then, with a, an agreed

     2   process for moving forward to an estimation hearing in the

     3   first quarter of 2022.

     4             THE COURT:     Okay.

     5             All right.     Ms. Ramsey, I'll let you respond.

     6             MR. GORDON:     Thank you.

     7             MS. RAMSEY:     Thank you, your Honor.

     8             I don't really have anything to add.         I think

     9   Mr. Gordon summed up well where we are.         And, and I agree that

    10   a status conference on the CMO at the next hearing would be a

    11   good idea.

    12             THE COURT:     Okay.   All right, very good.

    13             MS. RAMSEY:     Thank you.

    14             THE COURT:     Thank you.

    15             So Mr. Harron.

    16             MR. HARRON:     Your Honor, I only popped up to say we

    17   have nothing to add.      We appreciate the Court's guidance and

    18   we'll see you in a few weeks.

    19             THE COURT:     Okay.   Yeah, that will be here, gosh,

    20   before we know it.      That's two weeks from now.

    21             So with respect to housekeeping matters, I just wanted

    22   to mention a couple of things, folks.         We do have a hearing

    23   that is scheduled for April 22nd.        I think it was mentioned to

    24   you all in an e-mail that our court is moving on April, well,

    25   the whole court, the bankruptcy court will be moving that
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 29 of 32 PageID #: 169
                                                                                 28

     1   entire week.    The judges and their staff will be moving the

     2   19th and the 20th and then the clerk's office is really, will

     3   be moving the remainder of that week.         Needless to say, there

     4   will be a lot of settling in that needs to be done.

     5             I have been asked, we have been asked not to hold

     6   court that week.     I will tell you that I'm going to hold -- the

     7   hearing date that, that we have is reserved and if we need to

     8   have a hearing on April 22nd, you know, I'm not going to tell

     9   you that we can't do that.       It -- it may create -- we might not

    10   be in our best form that day and we might, things might be a

    11   little hairy around here.

    12             So if it's, you know, if there's an emergency that

    13   comes up and we need to have a hearing on April 22nd, we can.

    14   We will try to accommodate you.        So I just wanted to share that

    15   with you.

    16             The other thing I would note -- and I believe

    17   Mr. Miller knows this because he is involved in our Planning

    18   Committee for our Western District Seminar -- but our Zoom

    19   license expires at the end of May.        And so we will -- or maybe

    20   the beginning of May, May 1st.

    21             Mr. Lamb as corrected me.       It expires on May 1st.

    22             So the Court will convert to the use of Teams at the

    23   beginning of May and that will become the new platform we use

    24   for all of our virtual hearings.        We anticipate posting

    25   instructions about switching to Teams and instructions for, you
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 30 of 32 PageID #: 170
                                                                                 29

     1   know, how you can download Teams or get connected or do

     2   whatever you need to do.         Mr. Lamb has assured me that he can

     3   guide you and, and, and as you all know well through your

     4   connections and communications with Mr. Lamb, if you have

     5   questions about that as we approach that May date, please feel

     6   free to reach out to him.         I know that he'd be willing to do a

     7   test run by Teams if, if that would allay any concerns that you

     8   have about that conversion.         But that is an AO-supported

     9   software for which we don't have to pay and we do have to pay

    10   for Zoom.

    11             So that is a conversion that we will be making and

    12   just wanted to let you all know that as soon as possible so

    13   that you can start to plan, accordingly.

    14             And those are the matters that the Court wanted to

    15   address as far as housekeeping matters.

    16             And with that, unless anybody has any questions, I

    17   believe that that takes care of the matters that are on the

    18   calendar today.

    19             I see Mr. Gordon has popped into the screen.           I don't

    20   know if that's just to say goodbye or because he has questions.

    21             MR. GORDON:     I felt bad.    You seemed all alone.

    22             THE COURT:     Yeah.    I do -- it is -- it is --

    23             MR. GORDON:     Just kidding.

    24             THE COURT:     Well, the other thing I should say, by the

    25   way, is I don't know where you all stand on this, but I was
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 31 of 32 PageID #: 171
                                                                                     30

     1   able to schedule my first vaccine shot for next Wednesday.              I

     2   hope that as your states start to introduce those shots, if

     3   you're willing, that you'll consider getting yours.           We would

     4   like to start seeing some of you folks back in the courtroom as

     5   things start to open back up and my hope is that, you know,

     6   certainly by the summer that it might be possible for y'all to,

     7   to come back to Charlotte and that we can conduct some of these

     8   hearings in person.

     9             So I know that I'm going to take the appropriate steps

    10   so that I can be prepared for that and I hope y'all will

    11   consider doing the same thing.

    12             So with that, the Court will recess and we will see

    13   you back in two weeks from today.

    14             Thank you.

    15             MR. GORDON:     Thank you.

    16             MR. HARRON:     Sounds good, your Honor.

    17        (Proceedings concluded at 10:12 a.m.)

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:21-mc-00141-CFC Document 1-6 Filed 04/19/21 Page 32 of 32 PageID #: 172



     1                                  CERTIFICATE

     2             I, court approved transcriber, certify that the

     3   foregoing is a correct transcript from the official electronic

     4   sound recording of the proceedings in the above-entitled

     5   matter.

     6   /s/ Janice Russell                               March 5, 2021

     7   Janice Russell, Transcriber                          Date

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
